MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                        FILED
regarded as precedent or cited before any                               Dec 05 2019, 6:35 am
court except for the purpose of establishing                                 CLERK
the defense of res judicata, collateral                                  Indiana Supreme Court
                                                                            Court of Appeals
                                                                              and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Andrew R. Falk                                           Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General of Indiana

                                                         Caryn N. Szyper
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Keith L. Caldwell,                                       December 5, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-3130
        v.                                               Appeal from the Hendricks Circuit
                                                         Court
State of Indiana,                                        The Honorable Daniel F. Zielinski,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         32C01-1705-F5-79



Barteau, Senior Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-3130 | December 5, 2019                 Page 1 of 18
                                           Statement of the Case
                                                                                         1
[1]   Keith L. Caldwell appeals his conviction of burglary, a Level 5 felony, with a
                                                                   2
      criminal organization sentencing enhancement. We affirm.


                                                    Issues
[2]   Caldwell raises three issues, which we restate as:


                 I.       Whether the trial court erred in admitting phone and text
                          records into evidence.


                 II.      Whether the trial court erred in denying Caldwell’s motion
                          for mistrial after the jury issued its verdict.


                 III.     Whether the evidence is sufficient to sustain Caldwell’s
                          burglary conviction.


                                   Facts and Procedural History
[3]   Caldwell owned an auto repair shop, which was located in a leased space on

      Shadeland Avenue in Indianapolis. He ran the shop, and at the times relevant

      to this case he had no employees. Ernest Snow was Caldwell’s acquaintance

      and frequently spent time at the shop.




      1
          Ind. Code § 35-43-2-1 (2014).
      2
          Ind. Code § 35-50-2-15 (2016).


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-3130 | December 5, 2019       Page 2 of 18
[4]   On Saturday, May 6, 2017, Robert Fields was at work at Ingram Micro’s

      distribution center in Plainfield, Indiana. Ingram distributes personal electronic

      devices, including Fitbits. On that day, Fields and his co-workers were tasked

      with loading pallets of Fitbits into several trailers. Ingram leased the trailers

      from Venture Logistics, a company with an Indianapolis office. Once the

      trailers were loaded, semis were supposed to take them to a different Ingram

      facility.


[5]   Fields received a visitor while at work on May 6, a man he later identified as

      Snow. Fields left the building while on break and got into a truck with Snow.

      Snow told him that he sold shoes and clothes, and Fields was interested in

      several pairs of shoes Snow described. They exchanged phone numbers.


[6]   As a matter of policy, Ingram preferred not to leave trailers containing product

      on the lot overnight, but on the evening of May 6, Ingram employees left a

      trailer containing 51,400 Fitbits on the lot because a semi that was supposed to

      move the trailer did not return. Under those circumstances, an Ingram

      employee was supposed to notify Scott Sunderman, Ingram’s senior manager of

      safety and security, so that he could implement additional security measures for

      the trailer. No one notified Sunderman.


[7]   Later that night, Fields and Snow communicated by phone calls and text

      messages. Snow offered Fields ten pairs of shoes in exchange for information

      about security at the Ingram distribution center where Fields worked. Fields


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-3130 | December 5, 2019   Page 3 of 18
       agreed, and he described the center’s security guards and where they were

       stationed. Snow also asked Fields for information about the last trailer he and

       his coworkers had loaded earlier that day. Fields told him they had loaded

       pallets of Fitbits into a trailer, which had been left parked on the lot.


[8]    Meanwhile, Snow was also communicating with others. On May 5, he had a

       text conversation with an unidentified person, stating “Give me a call this

       morning when you get a chance I have something that may interest you plenty

       [sic] of money involved[.]” Tr. Ex. Vol. 5, p. 54.


[9]    On May 6, Snow texted the same person to ask, “Can you drive a semi truck?”

       Id. at 56. When the other person responded negatively, Snow indicated “i [sic]

       need some body [sic] that’s GAME and I’m gone [sic] give them 15000 the [sic]

       drive this truck for me from one side of town to the other.” Id. A few hours

       later, Snow texted Caldwell, “Bro we gone do it tomorrow get some rest[.]” Id.

       at 57.


[10]   Ingram’s distribution center was closed on Sunday, May 7, and no one was

       present except for security guards. On that same day, Snow again texted the

       unidentified person, asking “Can we work do [sic] you have an outlet a

       buyer[?]” Id. Snow told the other person that he had “six hundred thousand of

       them” and offered to sell them for “$20 each,” or “$15 apiece [sic]” if bought in

       bulk. Id. at 54-55.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-3130 | December 5, 2019   Page 4 of 18
[11]   Andrew Nungester was an equipment manager for Black Horse Carriers, a

       shipping company, and he worked in their Plainfield yard. On Monday, May

       8, at 6 a.m., he inspected the yard and discovered that one of their semis was

       missing. Someone had moved a semi to access the missing semi. A camera

       inside the semi that had been moved showed a man climbing into the cab and

       reaching for the camera.


[12]   Also, on the morning of May 8, 2018, Sunderman was notified that a trailer

       was missing from Ingram’s lot. He learned at that time that the trailer had been

       loaded with Fitbits. The entrance to the lot was gated, but someone had cut the

       chain that secured the gate. Ingram had placed a security camera at the

       facility’s loading bays, where trailers were parked. A recording dated May 8

       shows a semi entering the trailer parking area at 1:35 a.m. and backing up to the

       trailer that contained the Fitbits. A person not shown on camera connected the

       trailer to the semi and drove away with it.


[13]   Finally, on the morning of May 8, Venture Logistics employee Jason Hunt was

       informed that one of the company’s trailers was missing from Ingram’s

       distribution center. The trailer was equipped with a GPS tracker, and Hunt

       obtained tracking information for the trailer. Venture Logistics notified the

       police.


[14]   Next, Hunt followed the GPS data to a location on Indianapolis’ east side,

       where he located an abandoned semi and trailer. Venture Logistics informed


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-3130 | December 5, 2019   Page 5 of 18
       the police of the discovery. Nungester arrived at the scene and identified the

       semi as Black Horse’s property. He determined the truck’s GPS and camera

       had been disabled. Before it was disabled, the internal camera had recorded an

       individual entering the cab in the early morning hours of May 8, 2017 and

       reaching for the camera. Meanwhile, Hunt identified the trailer as the Venture

       Logistics trailer that had been stolen from Ingram. The trailer was empty.


[15]   Sunderman also arrived at the location. Venture Logistics employees had given

       him the trailer’s GPS tracking data, and he drove along the indicated route,

       looking for places where the trailer could have been unloaded. Sunderman

       determined that Caldwell’s shop on Shadeland Avenue was a possible location.

       He went to the motel across the street and asked to see their security camera

       recordings. One of the motel’s cameras pointed toward the avenue, and in the

       early morning hours of May 8 it recorded the semi and trailer pulling into the

       motel parking lot. Next, the semi backed across the avenue and down a lane

       that led to Caldwell’s shop. Sunderman informed the police.


[16]   Later, Sunderman saw officers from the Plainfield Police Department and

       Indianapolis Metropolitan Police Department arrive at the shop. He

       approached the officers. The shop was closed, and no one was inside. They

       looked on the ground outside the shop and found plastic seals similar to the

       kind that Ingram placed on its trailers after they were loaded and ready for

       transport.



       Court of Appeals of Indiana | Memorandum Decision 18A-CR-3130 | December 5, 2019   Page 6 of 18
[17]   The police officers obtained a search warrant for the shop. The officers and

       Sunderman entered the shop at approximately 1 p.m. on May 9. No one was

       present. Also, there were no signs of forced entry. They found pallets

       containing most of Ingram’s Fitbits in the bays of the garage. Some of the

       pallets were still in the manufacturer’s wrapping, but other boxes had been

       removed from pallets and broken open. Some of the Fitbits were missing.

       Police officers later searched Snow’s house and found several of the Fitbits, but

       others were never recovered.


[18]   Next, officers spoke with the owner of a business located next to Caldwell’s

       shop. The owner replayed his security camera recording for the officers. A

       recording from the early morning hours of May 8 showed a semi and tractor

       parked outside Caldwell’s business for several hours while several unidentified

       persons unloaded pallets and boxes.


[19]   Meanwhile, Sunderman organized a team of Ingram employees to go to

       Caldwell Automotive, load the Fitbits into trailers, and take them to an Ingram

       facility for processing. Sunderman determined that the stolen shipment had a

       total retail value of approximately 6.7 million dollars, and the unrecovered

       Fitbits were worth $124,740.


[20]   On May 25, 2017, the State charged Caldwell with burglary, a Level 5 felony;

       two counts of theft, one as a Level 5 felony and the other as a Level 6 felony;

       conspiracy to commit burglary, a Level 5 felony; conversion, a Level 5 felony;


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-3130 | December 5, 2019   Page 7 of 18
       and two counts of auto theft, both Level 6 felonies. The State later added a

       criminal organization sentencing enhancement. Prior to trial, the State

       dismissed the charge of conspiracy to commit burglary and one count of auto

       theft.


[21]   The State jointly tried Caldwell and Snow. The trial court presided over a

       bifurcated trial as to Caldwell. During the first phase, the jury determined

       Caldwell was guilty of burglary and Level 5 felony theft, but not guilty of

       criminal conversion and the remaining count of auto theft. The State dismissed

       the Level 6 felony theft charge. During the second phase, the jury determined

       Caldwell was subject to the criminal organization sentencing enhancement.


[22]   At sentencing, the court vacated the theft conviction on double jeopardy

       grounds and imposed a sentence for burglary, plus the sentencing enhancement.

       Next, Caldwell sought and received permission to pursue a belated appeal.


                                    Discussion and Decision
                                     I. Admission of Evidence
[23]   Caldwell argues the trial court erred in admitting State’s Exhibit 46, a record of

       Snow’s telephone calls and text messages that the State obtained from Snow’s

       mobile phone service provider. He claims the State failed to demonstrate that

       the record, which the State concedes is hearsay, met the requirements for

       admission.



       Court of Appeals of Indiana | Memorandum Decision 18A-CR-3130 | December 5, 2019   Page 8 of 18
[24]   The trial court has broad discretion in ruling on the admissibility of evidence.

       Houston v. State, 957 N.E.2d 654, 657 (Ind. Ct. App. 2011), trans. denied. We

       review for an abuse of discretion, which occurs when a trial court’s decision is

       clearly against the logic and effect of the facts and circumstances before the

       court. Rolland v. State, 851 N.E.2d 1042, 1045 (Ind. Ct. App. 2006).


[25]   Hearsay evidence is defined as “a statement that . . . is not made by the

       declarant while testifying at the trial or hearing . . . and . . . is offered in

       evidence to prove the truth of the matter asserted.” Ind. Evidence Rule 801(c).

       In general, hearsay evidence is “not admissible.” Ind. Evidence Rule 802.


[26]   Numerous exceptions to the rule against hearsay have developed. “[T]he

       exceptions to the rule have been generally based upon some combination of the

       unavailability of the declarant, the reliability of the declaration, or the presumed

       inefficiency of any possible cross-examination.” In re Termination of Parent-Child

       Relationship of E.T., 808 N.E.2d 639, 641 (Ind. 2004). One of the longstanding

       exceptions permits the admission of records of “regularly conducted business

       activity[,] provided that certain requirements are met.” Stahl v. State, 686

       N.E.2d 89, 91 (Ind. 1997). “The reliability of business records stems from the

       fact that the organization depends on them to operate, from the sense that they

       are subject to review, audit, or internal checks, from the precision engendered

       by the repetition, and from the fact that the person furnishing the information

       has a duty to do it correctly.” Id. at 92.



       Court of Appeals of Indiana | Memorandum Decision 18A-CR-3130 | December 5, 2019   Page 9 of 18
[27]   The Indiana Supreme Court has determined by rule that the following types of

       documents, including business records, are admissible despite being hearsay:


               A record of an act, event, condition, opinion, or diagnosis if:

               (A) the record was made at or near the time by - or from
               information transmitted by - someone with knowledge;

               (B) the record was kept in the course of a regularly conducted
               activity of a business, organization, occupation, or calling,
               whether or not for profit;

               (C) making the record was a regular practice of that activity;

               (D) all these conditions are shown by the testimony of the
               custodian or another qualified witness, or by a certification that
               complies with Rule 902(11) or (12) or with a statute permitting
               certification; and

               (E) the opponent does not show that the source of information or
               the method or circumstances of preparation indicate a lack of
               trustworthiness.

       Ind. Evidence Rule 803(6).


[28]   Caldwell challenges the validity of the affidavit certifying the company’s mobile

       phone records, so Indiana Evidence Rule 902(11) is relevant to our discussion.

       That rule provides, in relevant part, that the following type of document is self-

       authenticating:


               Unless the source of information or the circumstances of
               preparation indicate a lack of trustworthiness, the original or a
               copy of a domestic record that meets the requirements of Rule
               803(6)(A)-(C), as shown by a certification of the custodian or

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-3130 | December 5, 2019   Page 10 of 18
               another qualified person. Before the trial or hearing, the
               proponent must give an adverse party reasonable written notice
               of the intent to offer the record - and must make the record and
               certification available for inspection - so that the party has a fair
               opportunity to challenge them.


       Ind. Evidence Rule 902(11). Evidence that establishes a reasonable probability

       that the document is what it is claimed to be constitutes sufficient

       authentication or identification. Fry v. State, 885 N.E.2d 742, 748 (Ind. Ct.

       App. 2008), trans. denied.


[29]   In Caldwell’s case, the State had notified Caldwell prior to trial that it intended

       to introduce Snow’s phone and text records into evidence, accompanied by a

       certifying affidavit from an employee of Snow’s mobile phone service provider.

       The State disclosed the records and affidavit to Caldwell before trial.


[30]   After the jury was selected and the trial court read preliminary instructions, but

       before the parties presented opening statements, Caldwell informed the court it

       intended to object to the records, claiming the affidavit was insufficient. After

       discussion, the trial court granted the request to exclude the records due to

       insufficient authentication.


[31]   Later in the trial, the State asked the court to reconsider its ruling excluding the

       mobile phone records, asserting that it had obtained a new authenticating

       affidavit. Caldwell objected, stating among other grounds that he could not

       determine if the records were the same as the records he had received prior to


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-3130 | December 5, 2019   Page 11 of 18
       trial. The prosecutor affirmed as an officer of the court that the records were

       identical. The court determined that it would allow the records into evidence.

       The court further stated that the authenticating affidavit would not be presented

       to the jury.


[32]   The State presented the records as State’s Exhibit 46, which consisted of: (1) a

       statement that the records were from Ernest Snow’s account; (2) an Excel

       spreadsheet identifying Snow’s phone calls; (3) a document explaining the

       categories in the spreadsheet; and (4) four pages of Snow’s texts. Caldwell

       objected on grounds of relevancy, but the court overruled the objection.


[33]   The authenticating affidavit provides, in relevant part:


                         AUTHENTICATION OF BUSINESS RECORDS

               I, Thomas Gaffney, on behalf of Verizon Wireless, being first
               duly sworn upon my oath, state the following:

               1. I am the custodian of the records attached hereto, which
               include the arrest records of Ernest Ray Snow Jr. There is one
               .zip file attached to this Authentication.

               2. The copies of records for which this certification is made are
               true reproductions of the original records maintained in our files.

               3. The records were made at or near the time of the occurrence
               of the matters set forth in the record, by or from information
               transmitted by a person with knowledge of the occurrence of the
               matters recorded.

               4. The records are kept in the course of regularly conducted
               activity.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-3130 | December 5, 2019   Page 12 of 18
               5. The records were made by the regularly conducted activity as
               a regular practice.

               6. This certification is given by the custodian of the records in
               lieu of the custodian’s personal appearance pursuant to § 803(6),
               § 901, and § 902 of the Indiana Rules of Evidence.

               7. I affirm under the penalties for perjury that the foregoing
               representations are true.

       Tr. Vol. 5, p. 53. Gaffney signed the authentication under penalties of perjury,

       and his signature was notarized.


[34]   Caldwell does not dispute that Gaffney’s affidavit met the requirements of

       subsections (A)-(C) of Evidence Rule 803. He instead claims that the affidavit,

       which mistakenly described the record as an arrest record, failed to sufficiently

       describe the mobile phone records, demonstrating a lack of trustworthiness.

       We disagree. Setting aside the mistaken reference to arrest records, the affidavit

       clearly identifies the records as belonging to Ernest Ray Snow, Jr., and further

       states that the records are attached in the form of a .zip file. Further, the

       records included a statement that they belonged to Snow. The affidavit was

       thus more than mere boilerplate and sufficiently described the records it

       authenticated. See Fry, 885 N.E.2d at 749 (Ind. Ct. App. 2008) (no error in

       admission of phone records; affidavit was sufficient to authenticate records); cf.

       Speybroeck v. State, 875 N.E.2d 813, 820 (Ind. Ct. App. 2007) (affidavit

       insufficient to certify business records; affidavit did not state what records were

       being authenticated, or to whom the records referred); cf. also Walters v. State,


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-3130 | December 5, 2019   Page 13 of 18
       120 N.E.3d 1145, 1155-56 (Ind. Ct. App. 2019) (affidavit insufficient to certify

       phone records; affidavit did not identify the name of the customer or the

       telephone number and did not identify the number of pages in the records).

       Gaffney’s affidavit established a reasonable probability that the records were

       what they claimed to be, and the trial court did not abuse its discretion in

       admitting the phone and text records into evidence.


                                       II. Motion for Mistrial
[35]   Caldwell argues the trial court erred in denying his motion for mistrial, claiming

       the jury was exposed to extraneous materials during deliberations for phase one

       of the trial. In response, the State claims Caldwell waived this claim by failing

       to timely request a mistrial.


[36]   “On appeal, a trial judge’s discretion in determining whether to grant a mistrial

       is afforded great deference, because the trial judge ‘is in the best position to

       gauge the surrounding circumstances of an event and its impact on the jury.’”

       Mickens v. State, 742 N.E.2d 927, 929 (Ind. 2001) (quoting Gregory v. State, 540

       N.E.2d 585, 589 (Ind. 1989)). A mistrial is an extreme remedy that is justified

       only when other remedial measures are insufficient to rectify the situation. Id.

       A motion for mistrial must be timely to preserve the issue for appellate review.

       See Vacendak v. State, 431 N.E.2d 100, 107 (Ind. 1982) (motions for mistrial

       challenging witness’s clothes and witness’s answers to prosecutor’s question

       deemed untimely, did not preserve those issues for appellate review).


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-3130 | December 5, 2019   Page 14 of 18
[37]   In Caldwell’s case, during deliberations for phase one of the trial, the jury

       informed the trial court that the video equipment in the jury room was not

       working. The parties and the court agreed that the bailiff would show them

       video exhibits on a video player in the courtroom, with no one else present.


[38]   After the bailiff played the exhibits, the jurors asked him to also show them a

       PowerPoint slide that the State had presented during closing arguments. The

       slide apparently contained excerpts from Snow’s phone records, but it had not

       been admitted into evidence. The bailiff showed the jurors the slide. He later

       told one of the parties about displaying the slide to the jurors, and the party

       requested a hearing with the trial court while the jury deliberated.


[39]   During the hearing, Caldwell asked, “I’m just saying I think it’s an issue and

       how do we deal with it?” Tr. Vol. 3, p. 144. He requested a limiting

       instruction, but the court denied the request, concluding: (1) there was no

       prejudicial error; and (2) “if anything [a limiting instruction would] draw more

       attention to it.” Id. at 145-46. Caldwell responded, “that’s a point that could be

       made as well.” Id. at 146.


[40]   After the jury returned its verdict on the charges in phase one, the court sent the

       jurors back to the jury room to prepare for the second phase of the trial,

       addressing the criminal organization sentencing enhancement. Outside the

       presence of the jury, the parties and the court discussed whether Caldwell’s

       bond should be revoked and discussed the preliminary instructions. Next, the


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-3130 | December 5, 2019   Page 15 of 18
       court took a short break, and then the court and the parties resumed their

       discussion of the jury instructions. They also discussed whether Caldwell’s

       fiancée could testify during the second phase of the trial even though she had

       sat through the first phase of the trial.


[41]   After the discussion ended, the jury reentered the courtroom and the trial court

       read preliminary instructions to the jury on the criminal organization

       enhancement. The parties presented opening statements, and Caldwell

       presented evidence from Caldwell’s fiancée. The parties then made closing

       arguments, and the court read final instructions to the jury. After the jury

       retired to deliberate on the sentencing enhancement, Caldwell moved for a

       mistrial, citing the PowerPoint slide that the bailiff showed the jury during their

       deliberations on phase one of the trial. Over an hour had elapsed since the jury

       had issued its verdict for phase one of the trial.


[42]   We agree with the State that Caldwell’s motion for mistrial was untimely and

       failed to preserve the PowerPoint issue for appellate review. If Caldwell had

       made the motion before the jury returned its verdict on phase one, then the trial

       court would have had an opportunity to consider the issue in more depth,

       including reassessing whether a limiting instruction might be necessary.

       Caldwell’s late motion deprived the court of an opportunity to address the

       matter without resorting to the extreme remedy of mistrial. See Crisp v. State,

       394 N.E.2d 115, 120 (Ind. 1979) (describing a motion for mistrial that was

       presented after the verdict as “filed at the wrong time”).

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-3130 | December 5, 2019   Page 16 of 18
[43]   As an alternative ground for relief, Caldwell argues the bailiff’s display of the

       PowerPoint to the jury during deliberations amounted to fundamental error. A

       claim that has been waived by a defendant’s failure to raise a contemporaneous

       objection can be reviewed on appeal if the reviewing court determines that a

       fundamental error occurred. Brown v. State, 929 N.E.2d 204, 207 (Ind. 2010).

       “The error claimed must either ‘make[ ] a fair trial impossible’ or constitute

       ‘clearly blatant violations of basic and elementary principles of due process.’”

       Id. (quoting Clark v. State, 915 N.E.2d 126, 131 (Ind. 2009)).


[44]   We cannot address the fundamental error claim because the PowerPoint slide is

       not included in the record. Caldwell was obligated to include in his Appendix

       “any other short excerpts from the Record on Appeal, in chronological order,

       such as pertinent pictures, that are important to a consideration of the issues

       raised on appeal.” Ind. Appellate Rule 50(B)(1)(d). The Record on Appeal

       includes “all proceedings before the trial court.” Ind. Appellate Rule 2(L).

       Indiana Appellate Rule 49(B) provides, “[a]ny party’s failure to include any

       item in an Appendix shall not waive any issue or argument.” Even so, without

       seeing the slide, we cannot determine whether the bailiff’s display of the slide to

       the jury during deliberations amounted to fundamental error.


                                III. Sufficiency of the Evidence
[45]   Caldwell challenges the sufficiency of the evidence supporting his burglary

       conviction. His sufficiency claim is contingent upon this Court determining

       that the trial court erred in admitting Snow’s mobile phone records into
       Court of Appeals of Indiana | Memorandum Decision 18A-CR-3130 | December 5, 2019   Page 17 of 18
       evidence. See Appellant’s Br. p. 22 (“Because the State’s Exhibit 46 should

       have been excluded, his conviction for this reason should also be reversed.”).

       Having determined that the trial court did not err in admitting Exhibit 46, we

       need not further address Caldwell’s sufficiency claim.


                                                Conclusion
[46]   For the reasons stated above, we affirm the judgment of the trial court.


[47]   Affirmed.


       Kirsch, J., and Robb, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-3130 | December 5, 2019   Page 18 of 18